EXHIBIT 10.1
CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT (the “Agreement”), made effective the 1st day of
January, 2019, is entered into by MERIDIAN BIOSCIENCE, INC., with its principal
place of  business at 3471 River Hills Drive, Cincinnati, Ohio 45244 (the
“Company”), and MELISSA A. LUEKE, with a principal place of business at
[__________________________________] (the “Consultant”).
INTRODUCTION
The Company desires to retain the services of the Consultant and the Consultant
desires to perform certain services for the Company after the Consultant’s
retirement from the Company.  In consideration of the mutual covenants and 
promises contained herein and other good and valuable consideration, the receipt
and sufficiency  of which is hereby acknowledged by the parties hereto, the
parties agree as follows:
1. Services.  The Consultant agrees to perform such consulting, advisory, and
related services to and for the Company as may be reasonably requested from time
to time by the Company, including, but not limited to, the services specified on
Schedule A of this Agreement (the “Services”).  The Consultant shall perform all
Services under this Agreement as an “independent contractor” and not as employee
or agent of the Company.  The Consultant is not authorized to assume or create
any obligation or responsibility, express or implied, on behalf of or in the
name of the Company, or to bind the Company in any manner.
2. Term.  This Agreement shall commence on January 1, 2019 and shall continue
through December 31, 2021 (the “Consultation Period”), unless sooner terminated
in accordance with the provisions of Section 4.  The Consultation Period shall
extend on the same terms and conditions for an additional one year periods only
if the Company and Consultant agree in writing, not less than thirty (30) days
prior to the expiration of the current Consultation Period to extend the
Agreement.  For sake of clarity, the Agreement may not be automatically extended
after the initial three (3) year Consultation Period.
3. Compensation.
3.1. Consulting Fees and Options:  The Company shall pay to the Consultant for
the Services rendered under this Agreement:  $7,500.00 per month, paid on or
near the 15th of every month beginning January 15, 2019. Consultant agrees to
work up to 450 hours per year and will provide CEO a report of hours worked each
month within 15 days of the end of the month. Consultant shall work no more than
175 hours in any one calendar quarter. As approved by the Compensation Committee
of the Board of Directors, Consultant shall have until December 31, 2021 to
exercise options currently held.

--------------------------------------------------------------------------------



3.2. Reimbursement of Expenses:  The Company shall reimburse the Consultant for
all reasonable and necessary expenses actually incurred or paid by the
Consultant in connection with, or related to, the performance of the Services
under this Agreement.  The Consultant shall submit to the Company itemized
monthly statements, in a form satisfactory to the Company, of such expenses
incurred in the previous month.  The Company shall pay to the Consultant the
amounts shown on each such statement within thirty (30) days after receipt
thereof.  Notwithstanding the foregoing, the Consultant shall not incur total
expenses in excess of five hundred and 00/100 Dollars ($500.00) per month
without the prior written approval of the Company.
3.3. Benefits and Company Provided Items: The Consultant shall not be entitled
to any benefits, coverages, or privileges made available to employees of the
Company, including, without limitation, social security, unemployment, medical,
or pension payments.  Consultant will continue to keep the Company issued mobile
phone and continue on Company mobile phone plan for Consulting Period.
Consultant will retain current laptop computer and retain current Company e-mail
address for Consulting Period. Upon completion of Consulting Period, Consultant
shall retain mobile phone and phone number, and any Company information shall
first be deleted to the reasonable satisfaction of the Company.
4. Other Representation.  During the Consulting Period of this Agreement,
Consultant shall not act on behalf of, represent, be employed by or affiliated
with in any manner, any competitor, except upon the prior written consent of the
Company, which consent may not unreasonably be withheld.
5. Termination. Consultant may terminate Agreement for any reason upon 30 days
prior written notice to the Company. The Company may terminate Agreement if
Consultant is not able to perform due to other full-time employment, death or
disability.  In the event of such termination, the Consultant shall be entitled
to payment for Services performed and expenses paid or incurred prior to the
effective date of termination, subject to the limitation on reimbursement of
expenses set forth in Section 3.2.  Such payments shall constitute full
settlement of any and all claims of the Consultant of every description against
the Company.  Notwithstanding the foregoing, the Company may terminate the
Consultation Period, effective immediately upon receipt of written notice, if
the Consultant breaches or threatens to breach any provision of Section 7.
6. Cooperation.  The Consultant shall use the Consultant’s best efforts in the
performance of the Consultant’s obligations under this Agreement.  The Company
shall provide such access to its information and property as may be reasonably
required in order to permit the Consultant to perform the Services hereunder. 
The Consultant shall cooperate with the Company’s personnel, shall not interfere
with the conduct of the Company’s business, and shall observe all rules,
regulations, and security requirements of the Company concerning the safety of
persons and property.

--------------------------------------------------------------------------------



7. Inventions and Proprietary Information.
7.1. Inventions:
(a) All inventions, discoveries, computer programs, data, technology, designs,
innovations, and improvements (whether or not patentable and whether or not
copyrightable) (“Inventions”) related to the business of the Company which are
made, conceived, reduced to practice, created, written, designed, or developed
by the Consultant, solely or jointly with others and whether during normal
business hours or otherwise, during the Consultation Period or thereafter if
resulting or directly derived from Proprietary Information (as defined in
Section 7.3(b) below), shall be the sole property of the Company.  The
Consultant hereby assigns to the Company all trade secrets, Inventions, and any
and all related patents, copyrights, trademarks, trade names, and other
industrial and intellectual property rights and applications therefor, in the
United States and elsewhere, and appoints any of officer of the Company as the
Consultant’s duly authorized attorney to execute, file, prosecute, and protect
the same before any government agency, court or authority.  Upon the request of
the Company and at the Company’s expense, the Consultant shall execute such
further assignments, documents and other instruments as may be necessary or
desirable to fully and completely assign all Inventions to the Company and to
assist the Company in applying for, obtaining and enforcing patents or
copyrights or other rights in the United States and in any foreign country with
respect to any Invention.
(b) The Consultant shall promptly disclose to the Company all Inventions and
will maintain adequate and current written records (in the form of notes,
sketches, drawings, and other records as may be specified by the Company) to
document the conception and/or first actual reduction to practice of any
Invention.  Such written records shall be available to and remain the sole
property of the Company at all times.
7.2. Copyrightable Works:
(a) Notwithstanding any reservation of rights set forth in Section 7.1 of this
Agreement, to the extent that Consultant’s work includes any work of authorship
entitled to protection under the copyright laws of the United States or
elsewhere, the parties agree that:



(i) Consultant’s work has been specially ordered and commissioned by the Company
as a contribution to a collective work, a supplemental work, or such other
category of work as may be eligible for treatment as a “work made for hire”;



(ii) Consultant is an independent contractor and not an employee, partner, joint
author, or joint venturer of the Company;



(iii) Consultant’s work shall be deemed to be a “commissioned work” and a “work
made for hire” to the greatest extent possible under the law; and

--------------------------------------------------------------------------------






(iv) The Company shall be the sole author of the Consultant’s work, any work
embodying Consultant’s work, and any works derived therefrom, including, but not
limited to, the original material contained in Consultant’s work.

(b) To the extent that Consultant’s work is not properly characterized as a
“work made for hire,” then Consultant hereby irrevocably grants, assigns and
otherwise transfers exclusively to the Company, the Company’s successors and
assigns, during the terms of the copyright of said Consultant’s work in the
United States of America and throughout the World, and in perpetuity all rights
of whatsoever nature, now existing or hereafter discovered, in all media and
forms of expression both electronically and non‑electronically, whether now
existing or hereafter discovered, in and to the Consultant’s work.
7.3. Proprietary Information:
(a) The Consultant acknowledges that the Consultant’s relationship with the
Company is one of high trust and confidence, and that in the course
of providing services to the Company the Consultant will have access to and
contact with Proprietary Information of the Company.  The Consultant agrees that
the Consultant will not, during the Consultation Period or at any time
thereafter, disclose to others, or use for the Consultant’s benefit or the
benefit of others, any Proprietary Information or Invention.
(b) For purposes of this Agreement, “Proprietary Information” shall mean, by way
of illustration and not limitation, all information (whether or not patentable
and whether or not copyrightable) owned, possessed, or used by the Company,
including, without limitation, any invention, formula, vendor information,
customer information, apparatus, equipment, trade secret, process, research,
report, technical data, know-how, computer program, software, software
documentation, hardware design, technology, marketing or business plan,
forecast, unpublished financial statement, budget, license, price, cost, and
employee list that is communicated to, learned of, developed or otherwise
acquired by the Consultant in the course of providing Services to the Company.
(c) The Consultant’s obligations under this Section 7.3 shall not apply to any
information that (i) is or becomes known to the general public under
circumstances involving no breach by the Consultant or others of the terms of
this Section 7.3, (ii) is generally disclosed to third parties by the Company
without restriction on such third parties, or (iii) is approved for release by
written authorization of the CEO of the Company.
(d) Upon request by the Company, the Consultant shall promptly deliver to the
Company all records, files, memoranda, notes, designs, data, reports, price
lists, customer lists, drawings, plans, computer programs, software, software
documentation, sketches, laboratory and research notebooks, and other documents
(and all copies or reproductions of such materials) relating to the business of
the Company.

--------------------------------------------------------------------------------



(e) The Consultant represents that the Consultant’s retention as a consultant
with the Company and the performance of the Services under this Agreement does
not, and shall not, breach any agreement that obligates the Consultant to keep
in confidence any trade secrets or confidential or proprietary information
of the Consultant or of any other party, or to refrain from competing, directly
or indirectly, with the business of any other party.  The Consultant shall not
disclose to the Company any trade secrets or confidential or proprietary
information of any other party.
7.4. Remedies:  The Consultant acknowledges that any breach of the provisions of
this Section 7 shall result in serious and irreparable injury to the Company for
which the Company cannot be adequately compensated by monetary damages alone. 
The Consultant agrees, therefore, that, in addition to any other remedy it may
have, the Company shall be entitled to enforce the specific performance of this
Section 7 by the Consultant and to seek both temporary and permanent injunctive
relief (to the extent permitted by law) without the necessity of proving actual
damages.
7.5. Indemnification:  Company agrees to indemnify and hold Consultant harmless
against all claims arising from Consultant’s rendering of Services to Company
and the expenses related to same, including attorney fees and court costs,
except for claims arising from Consultant’s violation of this Agreement, or the
gross negligence, willful or intentional misconduct of Consultant.  Consultant
shall indemnify, defend and hold harmless Company from any claims against
Company arising from or alleged to arise from Consultant’s gross negligence,
willful or intentional misconduct.
8. Limitation of Liability.  Company agrees that Consultant is not responsible
for consequential damages to the Company which may arise in whole or in part
from the activity of Consultant in performing Services for the Company.
9. Notices.  All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery, by facsimile
(provided the sender receives “answer-back” confirmation) or upon deposit in the
United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party at the address shown above, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 9.
10. Pronouns.  Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.
11. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement.
12. Amendment.  This Agreement may be amended or modified or modified only by a
written instrument executed by both the Company and the Consultant.

--------------------------------------------------------------------------------



13. Governing Law.  This Agreement shall be construed and enforced in accordance
with the laws of the State of Ohio without regard to conflict of laws rules.
14. Successors and Assigns.  This Agreement shall be binding upon, and inure to
the benefit of, both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to its assets or business, provided, however, that the
obligations of the Consultant are personal and shall not be assigned, and any
attempt to do so by the Consultant will be void.
15. Officer Indemnification.  Company and Consultant acknowledge and agree that
immediately prior to execution of this Agreement, Consultant performed services
as an officer of the Company.  In such capacity and pursuant to Article V of the
Amended Code of Regulations of the Company, Consultant is entitled to be
indemnified and held harmless by the Company to the furthest extent permitted by
law as then in effect, against all costs and expenses reasonably incurred by
Consultant concerning, or in connection with, the defense of any claim asserted
or suit or proceeding brought against Consultant by reason of Consultant’s
conduct or actions in such capacity at the time of incurring such costs or
expenses, except costs and expenses incurred in relation to matters as to which
Consultant was willfully derelict in the performance of Consultant’s duty.  Such
officer indemnification for prior service is subject to the further provisions
in the Amended Code of Regulations of the Company, Article V, Sections 2
through 7.
16. Release.  Consultant and Company each hereby mutually release the other from
any and all legal and equitable claims of any nature whatsoever whether known or
unknown, arising out of efforts incurred before execution of this Agreement by
Consultant as an officer of Company.  For purposes of this section, such release
for Consultant includes all heirs, executors and administrators of Consultant,
and for Company, such release includes Company’s agents, directors,
shareholders, officers, employees, representatives, including those of wholly or
partially owned subsidiaries and affiliates, and Company’s successors and
assigns.  Further, Consultant agrees that Consultant’s release includes but is
not limited to, claims under the Age Discrimination in Employment Act and the
Older Workers Benefit Protection Act.
17. Consultant’s Cooperation.  Consultant agrees to cooperate and assist Company
with respect to any legal issues of any matter in which Consultant had knowledge
during Consultant’s previous employment with the Company and during the term of
this Agreement.  This cooperation generally includes appearance at depositions,
assistance in responding to discovery demands, preparation for depositions
and/or trials, and appearance at trial and specifically includes assistance with
document production and the review and analysis of information relating to
litigation or other legal issues.  All time incurred by Consultant for services
under this Section shall be included in hours specified in Section 3.1.

--------------------------------------------------------------------------------



18. Miscellaneous.
18.1. No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right.  A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.
18.2. The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit, or affect the scope or substance of
any section of this Agreement.
18.3. In the event that any provision of this Agreement shall be invalid,
illegal, or otherwise unenforceable, the validity, legality, and enforceability
of the remaining provisions shall in no way be affected or impaired thereby.
18.4. Any controversy or claim arising out of or relating to this Agreement
shall be determined and settled by arbitration in the City of Cincinnati, State
of Ohio, in accordance with the then existing rules of the American Arbitration
Association.  Notwithstanding the above, Company may seek equitable relief, from
any court of competent jurisdiction at any time in its sole discretion upon any
breach by Consultant of the obligations hereunder.
18.5. All reference to “$” shall mean the lawful currency of the United States
of America.
[Remainder of page intentionally left blank.  Signatures to follow.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
COMPANY:
CONSULTANT:
MERIDIAN BIOSCIENCE, INC.
MELISSA A. LUEKE
       
By:  /s/ Jack Kenny                                                    




By:  /s/ Melissa A. Lueke                                  

   
Printed Name:  Jack Kenny   Jac

Printed Name:  Melissa A. Lueke
   
Its:   CEO

     
Date:   12/5/18

Date:   12/10/18



































--------------------------------------------------------------------------------

SCHEDULE A


Services:


A)
Assistance to CEO, EVP CFO, SVP Controller and Treasurer or VP of Human
Resources. The scope of assistance and estimated hours will be agreed to in
writing in advance for projects in excess of 20 hours.



B)
Coordination with legal counsel on certain matters.





C)
Coordination of GDPR Steering Committee.




